Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1-6 appear to be copies of previous drawings filed with the Office with erroneous stray copy marks and shading (i.e. see the shaded area on the left side of each drawing sheet).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it contains too many words and is more than a single paragraph.  Correction is required.  

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 1-14 are objected to because of numerous informalities and is replete with improper grammar.  An exemplary listing of such informalities is as follows:
In regard to claim 1, the claim is more than a single sentence and includes numerous instances of inconsistent antecedent basis language such, as for example, the “counter” (line 3), 
 In regard to claim 13, the claim is more than a single sentence, fails to end with a period (i.e. “.”)  and includes numerous instances of inconsistent antecedent basis language such, as for example, the “continuous indentation” (line 4), the “inhalation atomizer” (line 4), the “bottom” (line 9), the “upper shell” (line 10) should be defined.
In regard to claim 14, the claim is more than a single sentence and includes numerous instances of inconsistent antecedent basis language such, as for example, the “atomizer” (line 1), the “counter” (line 5), the “continuous indentation” (line 7), the “counter element” (line 11) and the “upper shell” (line 13) should be defined.

Applicant is respectfully requested to review the entire set of claims for other grammatical errors and informalities, since the above listing of informalities is only exemplary.

Appropriate correction is required.

Claims 1-14 are further objected to because they include reference characters which are not enclosed within parentheses.  Furthermore, Applicant is respectfully requested to review the entire set of claims and its use of reference characters so that reference characters utilized are consistently identify the same structure or element throughout the entire set of claims.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Eicher et al., Bach et al., Besseler et al., Morton et al., and Cirrillo et al. references pertain to various atomizers with associated counting arrangements with similarities to that of Applicant’s.

This application is in condition for allowance except for the formal matters set forth above in the objections with respect to the Drawings, Abstract and Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claims 1-14 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action above.

The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination, teach Applicant’s invention of a method .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885. The examiner can normally be reached Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649